McGOY, J.
It appears that in 1905, plaintiff was lawfully in possession of certain fenced pasture lands, under lease from the fee owner thereof, situated in Lake county; that on the loth day of June, 1905, defendant wrongfully and unlawfully and without the consent of plaintiff, or the owner of said lands, entered upon said lands and took down and removed a portion of said pasture fence, and constructed a line of railway grade across the same, all without previous notice to plaintiff, and while plaintiff was absent from his home on adjacent lands; that by reason of the faking down and removal of said fence the cattle in said pasture in charge of plaintiff were permitted to escape and wander away, and that plaintiff was thereby necessarily compelled to expend time and labor in searching for and recovering said cattle, one of which never was found; that in so constructing said railway grade across said lands plaintiff was wholly deprived of the use *471of 36 acres thereof the remainder of said season. This suit was brought to recover damages caused to plaintiff in consequence of the said acts of defendant. On trial, by stipulation before the court without jury, findings and judgment were rendered in favor of plaintiff for the sum of.$135, with interest and costs, defendant appeals, alleging the insufficiency of the evidence to sustain the findings and judgment. There is no conflict in the evidence. We are of the opinion that each and all the findings of the learned trial court are sustained by .the evidence, and that there is sufficient evidence to sustain the amount of damage found. It will serve no useful purpose to reproduce the evidence.
Finding no error -in the record, the judgment of the circuit court and the order denying a new trial, appealed from, are affirmed.